Citation Nr: 1042258	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  02-14 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for venous valvular 
insufficiency due to shrapnel wounds.

2.  Entitlement to service connection for damaged teeth.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to an evaluation higher than 10 percent for 
fragment wound, Muscle Group XV, left thigh and leg, including 
knee, and scar.

5.  Entitlement to an evaluation higher than 10 percent for 
fragment wound, Muscle Group XV, right thigh and leg, including 
knee, and scar.  

6.  Entitlement to an evaluation higher than 10 percent for 
muscle hernia of the left forearm.



REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active service from September 1964 to September 
1968.  

This matter returns to the Board of Veterans' Appeals (Board) 
following an October 2008 Remand.  This matter was originally on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2008, the Veteran testified at a Board hearing by 
videoconference before the undersigned Veterans Law Judge.  The 
Board notes that the veteran had previously presented hearing 
testimony before another Veterans Law Judge by videoconference in 
July 2003; however, the veteran elected to have another hearing 
after being notified that the July 2003 Veterans Law Judge was no 
longer employed by the Board.  The transcripts of both hearings 
are associated with the claims file and have been reviewed.  

Furthermore, the Board notes that when the Veteran's appeal was 
previously before it in October 2008 it consisted of 21 issues, 
15 of which were decided, and the remaining 6 issues listed above 
were remanded and remain on appeal.  The RO has returned the 
Veteran's appeal to the Board after having substantially complied 
with the October 2008 remand's instructions.

The appeal is REMANDED to the RO in Muskogee, Oklahoma.  VA will 
notify the appellant if further action is required.


REMAND

In October 2010, via his attorney, the Veteran submitted 
additional evidence consisting of service treatment and personnel 
records that he claims are new, and requested a new hearing 
before the Board held at the RO (i.e., Travel Board) in light of 
these additional service records.  This additional evidence 
consists of a July 1968 inpatient treatment note from the U.S. 
Naval Hospital in Yokosuka, Japan; an August 1968 memorandum 
regarding orders for aeromedical evacuation to another hospital 
that lists the Veteran among those listed for evacuation, a 
Medical Air Evacuation Cover Sheet; a document entitled "Patient 
Classification"; an  inpatient treatment record from the Naval 
Hospital in Corpus Christi, Texas, dated from August 6, 1968 to 
September 3, 1968; an Abstract of Service and Medical History; a 
page from the Veteran's Record of Service; Sea and Air Travel - 
Embarkation Slips from February 1968 and August 1968; September 
1968 Report of Medical History; and September 1968 Report of 
Medical Examination.

After considering the recently submitted evidence in light of 
evidence already of record, it is found that some of the evidence 
submitted is new and relevant to the issues on appeal.  
Consequently, the Board grants the request for a new hearing and 
remands the Veteran's appeal to the RO for such a purpose.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a 
Travel Board hearing in accordance with 
applicable procedures.  The Veteran and his 
attorney should be provided with notice as to 
the time and place to report for said hearing.

2.  Thereafter the case should be returned to 
the Board for further appellate consideration.  
The purpose of this remand is to ensure due 
process of law.  By this remand, the Board 
intimates no opinion, legal or factual, as to 
the ultimate disposition of this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


